Citation Nr: 1731904	
Decision Date: 08/08/17    Archive Date: 08/16/17

DOCKET NO.  12-17 550A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a low back disorder, to include as secondary to service-connected left great toe degenerative joint disease with hallux limitus, calcaneal bone spurs, metatarsalgia, and enthesopathy (left foot disability).  

2.  Entitlement to a separate compensable evaluation for calcaneal bone spurs of the left foot. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Wulff, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1980 to July 1983.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from April 2011 and March 2012 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida. 

The Veteran testified at a hearing before the undersigned Veterans Law Judge in July 2015.  A transcript of that proceeding is associated with the record.  

In January 2016, the Board remanded the appeal for further development.  The case has since been returned to the Board for appellate review.  

This appeal was processed using the Veterans Benefits Management System (VBMS) electronic claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record. 

The Board notes that additional evidence has been associated with the VBMS file since the November 2016 supplemental statement of the case, to include VA vocational rehabilitation records.  However, as discussed below, the Agency of Original Jurisdiction (AOJ) will have the opportunity to review these records on remand.   

The Board recognizes that the Veteran has attempted to raise the issue of entitlement to an increased evaluation for his service-connected left foot disability.  See, e.g., July 2015 Board hearing transcript, at 10; December 2016 statement in support of claim.  However, as previously stated in the January 2016 remand, the Board does not have jurisdiction over that issue.  Therefore, if the Veteran and his representative wish to pursue a claim for an increased evaluation for the service-connected left foot disability, they are advised that a claim for benefits must be submitted on the application form prescribed by the Secretary.  38 C.F.R. §§ 3.1(p), 3.155, 3.160 (2016).  

The Board also notes that the Veteran has submitted statements and medical evidence pertaining to a left knee disorder.  See, e.g., December 2016 statement in support of claim.  The Veteran is advised that, if he wishes to appeal the October 2016 rating decision that denied service connection for a left knee disorder, he may file a notice of disagreement on the prescribed form within a year of notification of such decision.  

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

Regarding the claim for service connection for a low back disorder, the Veteran was afforded a VA examination in March 2016, and a VA medical opinion was obtained in September 2016.  The examiner opined that it was 50 percent likely that the Veteran's low back disorder was related to his active duty service or his left foot disorder.  However, the Board notes that the examiner's supporting rationale weighs against a finding that the Veteran's back disorder is related to his service-connected left foot disorder.  Moreover, the examiner provided no supporting rationale for his opinion regarding direct service connection.  A medical opinion must support its conclusions with analysis.  Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  Although the Board did not request an opinion regarding direct service connection, it must nevertheless ensure that the opinion provided by the examiner is adequate. See e.g. Barr v. Nicholson, 21 Vet. App. 303 (2007).

Furthermore, the examiner opined that there was no evidence to support that the Veteran's low back disorder was aggravated by his service-connected left foot disorder.  In so finding, the examiner stated that the Veteran temporarily required gait support following his 2012 foot surgery, but there was no regular documentation of an antalgic gait.  However, the Board notes that, prior to the Veteran's 2012 foot surgery, a September 2011 VA examination indicated that the Veteran's left toe pain caused a limping gait.  Moreover, a September 2016 VA physical therapy record showed a diagnosis of gait instability.  As such, it appears that the VA medical opinion regarding aggravation was based on an inaccurate or incomplete factual premise.  

The Board does acknowledge that the Veteran submitted a December 2016 private medical opinion from a registered nurse practitioner, A.N. (initials used to protect privacy), in which she opined that the Veteran's hallux rigidus caused his lumbar radiculopathy and osteoarthritis.  However, A.N. did not provide any supporting rationale for her opinion. 

For these reasons, a remand is required to obtain an additional VA examination and medical opinion.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); Stegall v. West, 11 Vet. App. 268, 271 (1998).

Regarding the issue of entitlement to a separate evaluation for the service-connected left foot calcaneal spurs, the Veteran was afforded a VA examination in March 2016, and a medical opinion was obtained in September 2016.  The examiner stated that the Veteran did not have signs, symptoms, or functional limitations from his calcaneal heel spurs or enthesopathy.  Rather, he concluded that the Veteran's calcaneal spur was more likely an incidental finding.  In support of his opinion, the examiner stated that the Veteran's records did not document a regular history of any heel pain.  However, the Board notes that the Veteran's private treatment records show that he received injections for his left foot heel spur.  See, e.g., August 2014 and September 2014 private medical records.  In addition, the examiner did not address the Veteran's lay statements regarding his symptoms of heel pain and gait instability.  See, e.g., July 2015 Board hearing transcript, at 5; December 2016 statement in support of claim.  

Moreover, the Veteran has reported that his disability increased in severity since the March 2016 VA examination.  See, e.g., December 2016 statement in support of claim.  As such, it is unclear whether the findings accurately reflect the severity of the Veteran's disability.  Therefore, the Board finds that a VA examination is needed to ascertain the current severity and manifestations of the Veteran's service-connected left foot calcaneal spurs.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994).

In addition, the record shows that the Veteran was denied Social Security Administration (SSA) benefits.  See May 2011 SSA inquiry.  It is unclear whether the records pertaining to that decision may be relevant to the claims on appeal.  Therefore, the AOJ should attempt to obtain any available records from SSA.  See Murincsak v. Derwinski, 2 Vet. App. 363 (1992); Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).

Lastly, the Board notes that additional evidence has been associated with the VBMS file since the most recent supplemental statement of the case, including VA vocational rehabilitation records and private medical records.  The Veteran and his representative have not submitted a waiver of the AOJ's initial consideration of the evidence.  As such, the additional evidence must be referred to the AOJ for review and preparation of a SSOC, if a grant of the benefit sought is not made.  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for his left foot and low back disorders that are not already of record.  After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate these records with the claims file.

The AOJ should also obtain any outstanding VA medical records, to include any records from the Tampa VA Medical Center dated from September 2016 to the present.   

2.  The AOJ should obtain a copy of any decision to grant or deny SSA benefits to the Veteran and the records upon which that decision was based and associate them with the claims file.  

If the search for such records has negative results, the claims file should be properly documented as to the unavailability of those records.  

3.  After completing the foregoing development, the Veteran should be afforded a VA examination to ascertain the severity and manifestations of his service-connected left foot calcaneal bone spurs.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.

The examiner is requested to review all pertinent records associated with the claims file.

The examiner should note that the Veteran is competent to attest to factual matters of which he has first-hand knowledge, including observable symptomatology.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should state this with a fully reasoned explanation.

The examiner should report all signs and symptoms necessary for rating the Veteran's left foot calcaneal bone spurs under the rating criteria.  In particular, the examiner should describe any functional impairment specific to the Veteran's left foot calcaneal spurs and indicate whether such functional impairment can be distinguished from his other left foot disorders, to include left great toe degenerative joint disease, hallux limitus, metatarsalgia, and enthesopathy.   

The presence of objective evidence of pain, excess fatigability, incoordination and weakness should also be noted, as should any additional disability (including additional limitation of motion) due to these factors.  

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Because it is important "that each disability be viewed in relation to its history[,]" 38 C.F.R. § 4.1, copies of all pertinent records in the appellant's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

4.  After completing the foregoing development, the Veteran should be afforded a VA examination to determine the nature and etiology of any low back disorders that may be present.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.

The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and assertions.   

The Veteran has contended that his current low back disorder is caused or aggravated by the abnormal gait attributable to his service-connected left foot disability.  He has stated that, during flare-ups of his left foot, he is unable to do anything and requires an assistance device to stand and walk.  See July 2015 Board hearing transcript, at 19.  He has also indicated that he fell during a flare-up on July 4, 2015.  See July 2015 Board hearing transcript, at 19.  

The examiner should note that the Veteran is competent to attest to factual matters of which he has first-hand knowledge.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should state this with a fully reasoned explanation.

The examiner should identify all current low back disorders.  In so doing, the examiner should address the prior diagnoses of record, such as osteoarthritis and a low back strain.  If any previously diagnosed disorder is not found on examination, the examiner should address whether the disorder was misdiagnosed or has resolved.  

For each diagnosis identified, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that the disorder manifested in or is otherwise causally or etiologically related to the Veteran's military service.  

The examiner should also provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that the disorder is caused by or aggravated by the Veteran's service-connected left foot disability.  In so doing, the examiner should consider the severity of the Veteran's left foot disability, any gait impairment, and any increased symptoms during flare-ups.  He or she should also address the September 2014 private medical opinion from Dr. M.A. and the December 2016 private medical opinion from A.N. 

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of conclusion as it is to find against it.)

A clear rationale for all opinions must be provided and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.

5.  The AOJ should review the examination reports to ensure compliance with this remand.  If the reports are deficient in any manner, the AOJ should implement corrective procedures.  

6.  After completing the above actions and any other development as may be indicated as a consequence of the actions taken in the preceding paragraphs, the claims should be reviewed by the AOJ on the basis of additional evidence. 

If the benefits sought are not granted, the Veteran and his representative should be furnished a supplemental statement of the case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review. 

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2016).



_________________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2016), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

